Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 000-24249 Interpace Diagnostics Group, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway, Parsippany, NJ07054 (Address of principal executive offices and zip code) (844) 405-9655 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Common Stock, par value $0.01 per share Name of each exchange on which registered The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐
